Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to applicant’s amendment filed, 08 March 2022, of application filed, with the above serial number, on 26 February 2021 in which claims 1-6, 9-12 have been amended and claims 7-8 have been cancelled. Claims 1-6, 9-12 are pending in the application. 
Allowable Subject Matter
Claims 1-6, 9-12 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose the independent claims 1, 11-12 as amended. Zilberman, Van Brandenburg and the prior art of record fail to disclose the limitations in the independent claims as described, particularly with the entire image and the plurality of partial images are hierarchically layered, execute an operation for selection of a specific partial image of the displayed plurality of partial images; and a second display device, wherein the second display device is configured to: exchange synchronization information with the first display device, wherein the synchronization information includes: a transmission time at which the synchronization information is transmitted; a reproduction reference time at the transmission time; an instruction for a speed change of reproduction of the content with respect to the reproduction reference time; and a reference time speed at the transmission time, and a synchronization process is executed for synchronization of the first display device and the second display device based on the synchronization information; and display the selected specific partial image on the second display device in a resolution higher as compared to a resolution of the specific partial image displayed on the first display device. The prior art does not specify the claimed synchronization process and information as claimed for the first and second display devices in accordance with the displayed entire and selected partial image respectively as claimed.
Dependent claims 2-6, 9-10 are allowable by virtue of their dependence on allowable claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY TODD whose telephone number is (303)297-4763. The examiner can normally be reached 8:30-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY TODD/Primary Examiner, Art Unit 2443